

Exhibit 10.2
LIMITED WAIVER, CONSENT AND AMENDMENT NO. 2 TO NOTE
This Limited Waiver, Consent and Amendment No. 2 to Note (“Waiver and Consent”),
dated as of October 30, 2015, is entered into by and among Redpath Equityholder
Representative, LLC, a Delaware limited liability company (“Payee”), PDI, Inc.,
a Delaware corporation (“PDI”) and Interpace Diagnostics, LLC a Delaware limited
liability company (“Parent” and together with PDI, the “PDI Parties”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Subordination Agreement (as defined below).
WHEREAS, the PDI Parties entered into a Non-Negotiable Subordinated Secured
Promissory Note dated October 31, 2014 (as amended by that certain Amendment No.
1 to Note dated as of July 30, 2015, the “Redpath Subordinated Note”) in favor
of Payee in the principal amount of Ten Million Six Hundred Thousand Seventy
Dollars ($10,670,000) (the “Subordinated Debt”).
WHEREAS, PDI entered into a Credit Agreement (the “Senior Credit Agreement”),
dated as of October 31, 2014, by and among PDI, as borrower, the financial
institutions party thereto from time to time as lenders (the “Senior Lenders”),
and SWK Funding LLC, as agent (the “Senior Agent”), pursuant to which the Senior
Lenders agreed to make a term loan to PDI in the principal amount equal to
twenty million dollars ($20,000,000) upon the terms and conditions set forth in
the Senior Credit Agreement (the “Senior Credit Facility”);
WHEREAS, in connection with the Redpath Subordinated Note and the Senior Credit
Agreement, the PDI Parties, Payee and Senior Agent entered into that certain
Subordination and Intercreditor Agreement (the “Subordination Agreement”), dated
as of October 31, 2014;
WHEREAS, PDI desires to enter into an Asset Purchase Agreement (the “APA”) by
and between PDI and Publicis Touchpoint Solutions, Inc. (the “Purchaser”)
pursuant to which PDI shall sell and Purchaser shall purchase substantially all
of the assets, the goodwill and ongoing business comprising PDI’s commercial
services business focused on providing outsourced pharmaceutical, biotechnology,
medical device and diagnostic sales teams, medical science liaison and clinical
nurse educator teams and the PDOne digital sales platform to the Seller’s
corporate customers (the “CSB Collateral”) upon the terms and conditions set
forth in the APA (the “CSB Transaction”);
WHEREAS, the PDI Parties have requested that Payee consent to the CSB
Transaction;

1



--------------------------------------------------------------------------------



WHEREAS, the proceeds of the sale of the CSB Collateral (the “CSB Proceeds”)
shall be used, in part, to repay the Senior Credit Facility, and the liens over
the Collateral in favor of Senior Agent, for the benefit of the Senior Lenders,
shall be released (the “Senior Loan Payoff”);
WHEREAS, Section 2.7 of the Subordination Agreement provides that in the event
of any sale, transfer or other disposition of the Collateral, the proceeds
resulting therefrom, following the indefeasible payment in full of the Senior
Facility, shall be applied to the Subordinated Debt;
WHEREAS, the PDI Parties have requested a waiver of Section 2.7 of the
Subordination Agreement, to permit PDI not to apply the CSB Proceeds to the
Subordinated Debt and to continue to make payments on the Subordinated Debt in
accordance with Section 4 of the Redpath Subordinated Note;
WHEREAS, the PDI Parties and certain of their affiliates anticipate entering
into a revolving loan facility to be secured by a first lien security interest
in accounts receivable generated from the sale of diagnostic products marketed
by certain Loan Parties (collectively, the “IDX Collateral”) and a second lien
security interest in all other Collateral (junior to the lien on such collateral
in favor of Payee), which loan facility will be on substantially the same terms
as are set forth in the term sheet (the “AR Loan Termsheet”) delivered by Durham
Capital Corporation (together with any designee, the “AR Lender”) to PDI on
October 30, 2015 which is attached hereto as Exhibit A (the “AR Loan Facility”);
WHEREAS, the PDI Parties have requested that Payee consent to the AR Loan
Facility upon the terms and conditions set forth herein;
WHEREAS, in connection with the Payee’s consent to the CSB Transaction and the
Payee’s consent to the AR Loan Facility, the PDI Parties and the Payee have
agreed to certain matters, including, without limitation certain amendments to
the Redpath Subordinated Note as more particularly set forth herein;
NOW, THEREFORE, intending to be legally bound hereby, the Parties hereto agree
as follows:
1.Consent to AR Facility. So long as no Subordinated Debt Default has occurred
and is continuing, Payee hereby consents to the AR Loan Facility on the terms
set forth in the AR Loan Termsheet and shall work together with PDI in good
faith, and at PDI’s sole cost and expense, to negotiate and enter into a
subordination agreement and amendments to such Subordinated Debt Documents as
may be necessary, to permit such indebtedness, to subordinate Payee’s liens on
the IDX Collateral (provided that the lien of the Payee in all Collateral other
than the IDX Collateral shall be a first priority lien), and to enter into such
third party documents as may be reasonably

2



--------------------------------------------------------------------------------



requested by PDI and/or such AR Lender on terms and conditions that are
reasonably acceptable to PDI, the AR Lender and Payee.
2.    Consent to CSB Transaction; Acknowledgement of Lien Release. Payee hereby
consents to the CSB Transaction in accordance with the terms of the APA. Payee
acknowledges that upon consummation of the CSB Transaction in accordance with
the terms of the APA, all of Payee’s liens in the CSB Collateral shall be
released.
3.    Waiver of CSB Proceeds. Subject to the terms and conditions of this Waiver
and Consent, the provisions of Section 2.7 of the Subordination Agreement are
hereby waived solely to permit the PDI Parties to not apply the CSB Proceeds to
the Subordinated Debt and to continue to make payments on the Subordinated Debt
in accordance with Section 4 of the Redpath Subordinated Note, as amended
hereby. Payee further acknowledges and agrees that no lien in favor of Payee
shall attach to the CSB Proceeds.
4.    Reaffirmation. Upon consummation of the CSB Transaction and the Senior
Facility Payoff, and subject to the AR Loan Facility, (i) all liens and security
interests granted to the Payee under the Subordinated Debt Documents (other than
the liens and security interests in the CSB Collateral) shall remain in force
and effect and shall continue to secure the obligations under the Subordinated
Debt Documents; (ii) the validity and perfection of the liens and security
interests granted under the Subordinated Debt Documents (other than the liens
and security interests in the CSB Collateral) will not be impaired by the
execution and delivery of this Waiver and Consent; and (iii) subject to the AR
Loan Facility, Payee shall have a first priority lien on the Collateral (other
than the CSB Collateral);
5.    Limitation of Waiver. Without limiting the generality of Section 2.7 of
the Subordination Agreement, the waiver set forth in Section 3 hereof shall be
limited precisely as written and relates solely to the provisions of Section 2.7
of the Subordination Agreement in the manner and to the extent described above
and nothing in this Waiver and Consent shall be deemed to:
(a)    Constitute a waiver of compliance by PDI with respect to any other term,
provision or condition of the Subordination Agreement or any other Subordinated
Debt Document, or any other instrument or agreement referred to therein; or
(b)    Prejudice any right or remedy that the Payee may now have or may have in
the future under or in connection with the Subordination Agreement and any other
Subordinated Debt Document, or any other instrument or agreement referred to
therein.
6.    Amendment of Redpath Subordinated Note. Section 4 of the Redpath
Subordinated Note shall be amended to insert the following sentence at the end
of that Section, as follows:

3



--------------------------------------------------------------------------------





“Notwithstanding the foregoing, upon the prior written request by Payee (which
request by Payee shall be made in its reasonable discretion), PDI shall make a
one-time principal payment in the amount of $1,333,750 on July 1, 2016. If Payee
elects to request such payment, it shall provide written notice thereof to PDI
on April 30, 2016. The parties acknowledge and agree that such payment, if
requested by Payee, shall have the effect of accelerating the regularly
scheduled payment in the amount of $1,333,750 that would otherwise be due and
owing by PDI on July 1, 2018.”
7.    Contingent Consideration Agreement. The Contingent Consideration Agreement
entered into by and among the PDI Parties and the Payee on October 31, 2014 (the
“CCA”) provides for the issuance of certain shares of PDI Common Stock (as
defined in the CCA) upon the occurrence of certain milestone events. 500,000
shares of PDI Common Stock have been issued previously to the Equityholders (as
defined in the CCA). An additional 500,000 shares of PDI Common Stock are to be
issued upon the “Commercial Launch of Pathfinder TG for the management of
Barrett’s esophagus”. Section 1(b) of the CCA provides for acceleration of the
issuance of such 500,000 shares of PDI Common Stock. The PDI Parties agree that
such 500,000 shares of PDI Common Stock shall be deemed to be earned by the
Equityholders as of the date of closing of the CSB Transaction and such shares
shall be issued to the Equityholders as of the date of the consummation of the
CSB Transaction. Thereafter the PDI Parties shall have no further obligations to
issue shares of PDI Common Stock to the Equityholders under the terms of the
CCA.
8.    No Modifications. Except as specifically provided herein, nothing
contained in this Waiver and Consent shall be deemed or construed to amend,
supplement or modify the Subordination Agreement (including, without limitation,
the provisions of Section 2.7 thereof), the Redpath Subordinated Note or any
other Subordinated Debt Document or otherwise affect the rights and obligations
of any party thereto, all of which remain in full force and effect.
9.    Fee; Expenses.    Upon the consummation of the CSB Transaction, the PDI
Parties hereby agree to pay a waiver and consent fee to the Payee in an amount
equal to 1% of the outstanding principal balance of the Subordinated Debt.
Furthermore, the PDI Parties agree to pay the costs and expenses of the Payee in
connection with this Waiver and Consent and the matters contemplated hereby,
including, without limitation, the fees and expenses of legal counsel to the
Payee, regardless of whether the CSB Transaction or the AR Loan Facility are
consummated.
10.    Successors and Assigns. This Waiver and Consent shall inure to the
benefit of and be binding upon PDI, Payee and each of their respective
successors and assigns.

4



--------------------------------------------------------------------------------



11.    GOVERNING LAW. THIS WAIVER AND CONSENT SHALL BE MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.
12.    Counterparts. This Waiver and Consent may be executed in any number of
counterparts, all of which shall constitute one and the same document, and any
party hereto may execute this Waiver and Consent by signing and delivering one
or more counterparts. Delivery of an executed counterpart of this Waiver and
Consent electronically or by facsimile shall be effective as delivery of an
original executed counterpart of this Waiver and Consent.




[SIGNATURE PAGE FOLLOWS]





5



--------------------------------------------------------------------------------



The undersigned has executed this Waiver and Consent as of the date first above
written.






REDPATH EQUITYHOLDER REPRESENTATIVE, LLC




By: /s/ Brian G. Murphy
Name: Brian G. Murphy
Title: General Partner





PDI, INC.




By: /s/ Nancy Lurker
Name: Nancy Lurker
Title: Chief Executive Officer



The undersigned hereby acknowledges Sections 4 and 5 above on the date first
above written.


INTERPACE DIAGNOSTICS, LLC




By: /s/ Nancy Lurker
Name: Nancy Lurker
Title: President and Chief Executive Officer









--------------------------------------------------------------------------------



Exhibit A: AR Loan Termsheet



--------------------------------------------------------------------------------



DURHAM CAPITAL CORPORATION

--------------------------------------------------------------------------------

590 Madison Avenue • 21st Floor • New York, New York 10022 • 212-482-1000


October 30, 2015


PDI, Inc.
Morris Corporate Center 1
Building A
300 Interpace Parkway
Parsippany, NJ 07054


Ladies and Gentlemen,
In accordance with our recent discussion, Durham Capital Corporation together
with its third party lenders and/or assigns (“Durham”) is pleased to propose the
following financing arrangement for PDI, Inc. or its successors (“PDI”). This is
not a Commitment Letter and in no way should be considered a commitment to
provide financing nor is this an agreement to deliver a Commitment Letter and/or
provide financing. All dollars are in US dollars.
Senior Secured Revolving Credit Facility:
$10,000,000.
Maturity:
3 years
Interest Rate:
Libor + 5.00%
Origination Fee:
1.75%
Amortization:
Interest only
Unused Line Fee:
0.50%
Collateral:
As collateral for all its loans and advances, Durham would have a first lien
security interest in accounts receivable generated from the sale of diagnostic
products and a second lien security interest in all other assets of the company
as carved out in SWK Credit Agreement (10.21 Approved AR Loan Facility). Lender
acknowledges that its lien on collateral other than AR will be junior to the
lien in favor of RedPath Equityholder Representative, LLC on all non-accounts
receivable assets. Loan to value shall not exceed 80%.
Guarantees:
Guaranteed by PDI or its successors.




--------------------------------------------------------------------------------

PDI, Inc.
October 30, 2015



Covenants:
Loan to value shall not exceed 80%. An intercreditor agreement with SWK Funding
LLC is required pursuant to the terms of Section 10.21 of the SWK Credit
Agreement and such other documents as may be required pursuant to Section 3.3 of
the Subordination and Intercreditor Agreement among PDI, SWK and and RedPath
Equityholder Representative, LLC (the “Subordination Agreement”).
Inspection:
The site inspection has not been completed. A review of the books and records of
the company is required. A valuation report for PDI is required.
Conditions Precedent:
The following are some, but obviously not all, of the conditions precedent to
any loan approval by Durham to Borrower:
 
a) Borrower shall be a corporation in good standing in the state of its
incorporation and qualified to do business in states and countries where it has
collateral.
 
b)    Loan origination costs including, but not limited to, audit fees, due
diligence fees, reasonable attorneys’ fees, search fees, and documentation and
filing fees shall be paid by Borrower. Should this financing fail to close, PDI
shall not incur any legal expenses or other loan origination costs with the
exception of the Application Fee.
 
c)    Completion of a field survey by Durham examiners.
 
d)    Durham’s senior credit committee’s review and approval
 
e)    Borrower shall have executed and delivered such documents, instruments,
security agreements, insurance financing statements, verifications, non- offset
letters, tax lien and litigation searches, good standing certificates, copies of
building leases, landlord’s waivers, trust deeds or mortgages, opinions of
counsel and done such other acts as Durham may request in order to obtain
Durham’s legal approval to effect the completion of the financing arrangements
herein contemplated. All of the foregoing must be in a form satisfactory to
Durham and Durham’s counsel, loans and advances shall be made pursuant to, and
subject to, the terms of financing documents executed at the closing.




--------------------------------------------------------------------------------

PDI, Inc.
October 30, 2015



 
f)    Durham will receive satisfactory reference checks for key management.
 
g)    Written consent of SWK, in accordance with the terms of the SWK Credit
Agreement, shall have been received.
 
h)    An intercreditor agreement between Durham and SWK, and such other
documents as may be reasonably required pursuant to Section 3.3 of the
Subordination Agreement, shall have been executed and delivered.
Application Fee:
In order for us to commence with the financing process, we require a
non-refundable fee in the amount of $50,000. Upon the initial closing and
funding of the transaction contemplated herein, said $50,000 shall be credited
to the Origination Fee.
Use of Proceeds:
The purpose of this financing would be to provide funding for operations and
expansion and other general corporate purposes.



Since this letter is not a commitment to make a loan, it should not be relied
upon by any third party. If the foregoing correctly sets forth your
understanding of the financing arrangements which have been described, please
sign below.
Sincerely yours,
DURHAM CAPITAL CORPORATION
By:    /s/ Sylvester F. Minter        
Sylvester F. Miniter
President


Agreed and Accepted this 30th day of October 2015
PDI, Inc.
By:    /s/ Graham Miao
Graham Miao
Title: Chief Financial Officer



